      Case 3:19-cv-01182-K Document 14 Filed 08/22/19              Page 1 of 2 PageID 53



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 TACTUS TECHNOLOGIES LLC,
                                                    Case No. 3:19-cv-1182-K
                        Plaintiff,
 v.                                                 PATENT CASE

 LG ELECTRONICS USA INC.,                           JURY TRIAL DEMANDED

                         Defendant.


            UNOPPOSED MOTION FOR THIRD EXTENSION OF TIME TO
                      ANSWER OR OTHERWISE PLEAD

        Plaintiff Tactus Technologies LLC, (“Tactus”), by and through its counsel, and subject to

the Order of the Court, hereby moves to extend the time within which Defendant LG Electronics

USA Inc. (“LG” or “Defendant”) may move, answer, or otherwise respond to the Complaint

through and including September 5, 2019 so that the parties may finalize their settlement

agreement and complete the paperwork necessary to dismiss this lawsuit.

        There have been two previous extensions requested in this case.

        A proposed Order is attached hereto for the convenience of the Court.




                                                1
    Case 3:19-cv-01182-K Document 14 Filed 08/22/19                Page 2 of 2 PageID 54



DATED: August 22, 2019                       /s/Brent Bumgardner_____
                                             Timothy E. Grochocinski (IL Bar No. 6295055)
                                             tim@nbafirm.com
                                             Joseph P. Oldaker (IL Bar No. 6295319)
                                             joseph@nbafirm.com
                                             NELSON BUMGARDNER ALBRITTON PC
                                             15020 S. Ravinia Ave., Suite 29
                                             Orland Park, Illinois 60462
                                             P. 708-675-1975

                                             Brent Bumgardner (Texas Bar No. 00795272)
                                             brent@nbafirm.com
                                             NELSON BUMGARDNER ALBRITTON PC
                                             3131 West 7thh Street, Suite 300
                                             Fort Worth, Texas 76107
                                             P. 817-377-9111

                                             COUNSEL FOR PLAINTIFF
                                             TACTUS TECHNOLOGIES LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel of
record via CM-ECF on August 22, 2019 and on LG’s counsel with their consent by sending it via
email to hongsun.yoon@lge.com because they have not yet formally appeared in this case.

                                                    /s/ Brent Bumgardner




                                                2
